DETAILED ACTION
Response to Amendment
This Final Rejection replaces the Final Rejection, filed on 11/08/2021, correcting technical issues presented with previous Office Action.
This action is in response to the response to the amendment filed on 10/12/2021.  Claims 1, 6-15, and 19 have been amended and claims 2-5 have been cancelled. Claims 1 and 6-19 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1 and 6-19 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 15, and 19 recite a method, apparatus, and computer-readable medium for communicating educational information through a communication channel based on usage information about a user’s vehicle. Under Step 2A, Prong I, claims 1, 15, and 19 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Communicating educational information through a communication channel based on usage information about a user’s vehicle is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving usage information relating to a feature of a vehicle; analyzing the usage information to by setting a usage threshold relating to a feature of the vehicle, adjusting the usage threshold based on previous education information, and determining if the received information exceeds a usage threshold; selecting educational information when the usage threshold is exceeded; selecting at least one communication channel; and communicating the educational information through the at least one communication channel. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 15, and 19 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 15, and 19 have recited the following additional elements: Central Processing Unit associated with the vehicle, Apparatus, Interface, Processor(s), Computer-readable memory(s), and Vehicle/Server/Phone. These additional elements in claims 1, 15, and 19 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. cpu of the vehicle, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 15, and 19 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic “computer, processors, or control units programed to perform the acts of the above-described methods”, page 17 lines 6-7, for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 6-14 and 16-18 further recite the method and apparatus of claims 1 and 15, respectively. Dependent claims 6-14 and 16-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 15, and 19. For example, claims 6-14 and 16-18 further describe the limitations for communicating educational information through a communication channel based on usage information about a product – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 6-14 and 16-18, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,423,982 to Wasserman in view of U.S. Patent 9,870,649 to Fields.

With respect to Claim 1:
Wasserman teaches:
A method for communicating product information to an individual user of a vehicle, the method comprising: 
receiving usage information sent from a central processing unit associated with the vehicle, wherein the usage information relates to the individual user’s usage of an at least one feature of a product (i.e. receiving information such as last recorded mileage, maintenance history, emissions history, etc., relating to a feature of the vehicle) (Wasserman: Col. 18 Lines 20-25 “Additionally, the system may determine one or more vehicles associated with the user and retrieve vehicle characteristics for each vehicle, such as the vehicle's make and model, last recorded mileage, maintenance history, emissions history, estimated value, registered owners, and other insured drivers.” Furthermore, as cited in Col. 18 Lines 35-47 “In step 213, additional vehicle data and/or driving data may be received from various data sources, such as a vehicle-based computing device, a personal mobile computing device associated with the user, a telematics device, an external server, and/or various other data sources. For example, a vehicle-based computing device (e.g., vehicle computers, diagnostic systems, or telematics devices, etc.), a personal mobile computing device (e.g., a smartphone or tablet computer associated with the user), or various telematics software applications installed on a personal mobile computing device of a user or used by the user (e.g., a web-based application) may be configured to detect, store, analyze, and/or score various telematics data.”), 
analyzing the usage information, wherein the usage information comprises (Wasserman: Cols. 14-15 Lines 57-1 “For example, the vehicle diagnostics, sensor data, and maintenance-related data retrieved in step 203 may be used to provide maintenance warnings and suggestions to drivers via roadside electronic displays. Thus, if a vehicle's internal sensors detect that the vehicle is low on fuel, coolant, or wiper fluid, or if the vehicle needs air in one of its tires, has a flat tire, is overdue due for an oil change, needs an alignment, or has any other maintenance issue detectable by the vehicle's sensors, then an on-board computing system may transmit this information to the content output system, so that an appropriate message, warning, or offer may be determined for the vehicle.”):
determining if the received information exceeds a usage [limit] (i.e. analyzing usage information to determine if vehicle is low on fuel, coolant, wiper fluid or if the vehicle needs air in one of its tires, has a flat tire, is overdue due for an oil change, needs an alignment) (Wasserman: Cols. 14-15 Lines 57-1 “For example, the vehicle diagnostics, sensor data, and maintenance-related data retrieved in step 203 may be used to provide maintenance warnings and suggestions to drivers via roadside electronic displays. Thus, if a vehicle's internal sensors detect that the vehicle is low on fuel, coolant, or wiper fluid, or if the vehicle needs air in one of its tires, has a flat tire, is overdue due for an oil change, needs an alignment, or has any other maintenance issue detectable by the vehicle's sensors, then an on-board computing system may transmit this information to the content output system, so that an appropriate message, warning, or offer may be determined for the vehicle.”),
selecting educational information when the usage [limit] is exceeded based on the usage information, wherein the educational information comprises information relating to the at least one feature (i.e. selecting digital content to include advertisements for oil, gas, tire, or auto mechanic shop) (Wasserman: Col. 19 Lines 9-15 “In step 214, the individual and vehicle characteristics and the telematics data retrieved in steps 212 and 213 may be analyzed to select specific content to provide to the user. The selected content may include, for example, targeted visual or audio advertisements, vehicle maintenance suggestions, driving safety warnings, notifications about upcoming driving conditions, and/or other messages.”),
selecting an at least one electronic media communication channel targeting the individual user (i.e. determining device for outputting advertisement) (Wasserman: Col. 19 Lines 30-35 “In step 215, after selecting the content to be provided in step 214, the system may determine a device for outputting the selected content. The selected content may be output on various devices such as, mobile devices, set-top boxes, televisions, personal computers, on-board display devices etc.”), and
communicating the educational information through the at least one electronic media communication channel (i.e. advertisement is communicated either to roadside display, on-board display, or mobile phone) (Wasserman: Col. 30 Lines 41-53 “In step 406, the digital content determined in step 404 may be displayed on the target devices (at the target times) determined in step 405. Thus, step 406 may be similar or identical to step 205 of FIG. 2A and step 215 of FIG. 2B. Accordingly, as discussed above, the target devices determined in step 405 may be electronic roadside displays as described in step 205. Alternatively or additionally, in step 406, the digital content may be displayed on one or more various computing devices ( e.g., vehicle-based displays, smartphones or tablet computer displays, televisions, home computers, etc.), and may be displayed at different suitable times ( e.g., before, during, or after driving trips) as described in step 215.”).
Wasserman does not explicitly disclose setting a usage threshold relating to the at least one feature of the vehicle, adjusting the usage threshold based on previous education information targeted to the individual user; and determining if the received information exceeds a usage threshold.
However, Fields further discloses: 
setting a usage threshold relating to the at least one feature of the vehicle (i.e. levels or thresholds triggering higher-risk drivers are set based on speed level and other features of the vehicle) (Fields: Col. 43 Lines 57-67 “This may include comparing current vehicle-usage profiles with older vehicle-usage profiles containing data prior to the update. For example, if an update to the vehicle-usage profile reveals that a higher-risk driver now drives the vehicle 108 fewer miles, a discount in proportion to the decreased risk may be determined. Some updates may include not changing any aspects of the insurance policy, such as when a change in risk levels associated with vehicle operation are below a threshold for updating the insurance policy. Such thresholds may be used to avoid frequent changes of de minimis value.” Furthermore, as cited in Col. 54 Lines 61-67 “Such driving events may be events indicative of improper driving behavior and/or prohibited vehicle usage. Based upon the identified driving events, a notification or report may be generated regarding operation of the vehicle 108 (block 1408). The notification or report may then be transmitted to an interested party, such as a vehicle owner (block 1410).”); 
adjusting the usage threshold based on previous education information targeted to the individual user (i.e. user’s profile of driving behavior is updated, wherein the update includes risk level associated with driving behavior which was previously reported by other drivers) (Fields: Col. 60 Lines 31-48 “Alternatively, the evaluation may be used to update a profile or score associated with the target vehicle 202.1 and/or a driver thereof, such as by adjusting a weighted score or adjusting a level included within the profile. In further embodiments, the evaluation or profile may be used to warn other drivers and/or to determine or adjust an insurance policy. For example, an insurance policy associated with the target vehicle 202.1 or the evaluated driver thereof may be revised based upon evaluations by other drivers ( e.g., a discount may be received for numerous positive evaluations or a discount may be rescinded for numerous negative evaluations by other drivers). Such revisions may include changes to risk ratings, coverage amounts, coverage options, deductibles, premiums, discounts, surcharges, or other aspects of the insurance policy. Such changes may be implemented immediately or upon renewal of the insurance policy.” Furthermore, as cited in Col. 60 Lines 60-66 “When the other vehicle 202 is determined to pose a heightened risk (block 1612), an alert may be presented to the driver of the vehicle 108 to warn the driver to use caution when driving near the other vehicle 202 (block 1614). In some embodiments, the vehicle 108 may further transmit a warning or the evaluation information to other nearby vehicles.”); and
determining if the received information exceeds a usage threshold (Fields: Cols. 38-39 Lines 62-3 “The presence of specified conditions may further be used as a trigger event, such as road construction, an animal identified in the roadway (such as by infrared sensors), or rush hour driving (e.g., 4-6 p.m. on non-holiday weekdays). Some embodiments may use more or less inclusive metrics or thresholds to generate an indication of a trigger event. For example, each depression of a brake pedal may be a trigger event, including ordinary braking in the ordinary course of vehicle operation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Fields’ disclosure of analyzing usage information with respect to an explicit threshold and updating the threshold with respect to the usage information to Wasserman’s analyzing usage information to determine if vehicle is low on fuel, coolant, wiper fluid or if the vehicle needs air in one of its tires, has a flat tire, is overdue due for an oil change, needs an alignment.  One of ordinary skill in the art would have been motivated to do so in order to “use more or less inclusive metrics or thresholds to generate an indication of a trigger event.” (Fields: Col. 38 Lines 66-67) and for “providing a more complete assessment of the evaluated driver's driving behavior.” (Fields: Col. 57 Lines 24-25).
With respect to Claims 15 and 19:
All limitations as recited have been analyzed and rejected to claim 1. Claim 15 recites “an apparatus for informing an individual user of a vehicle about a feature related to the vehicle, the apparatus comprising: an at least one interface configured to communicate with at least the vehicle and the user, a processor configured to” (Wasserman: Col. 44 Lines 32-37) perform steps recited in method claim 1.  Claim 19 recites “A non-transitory, machine-readable medium storing a program causing a computer to execute a process for informing an individual user of a vehicle about a feature related to the vehicle, the process comprising:” (Wasserman: Col. 4 Lines 36-54) steps recited in method claim 1. Claims 15 and 19 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 7:
Wasserman teaches:
The method of claim 1: wherein analyzing the usage information further comprises determining a customer type of the individual user (i.e. determining characteristics or demographic of the individual user) (Wasserman: Col. 18 Lines 13-20 “In step 212, for each of the users identified in step 211, characteristics associated with the user and or one or more vehicles associated with the user may be retrieved from one or more data sources. For example, the system may retrieve individual characteristics such as demographic data, financial data, insurance data, educational data, family data, personal data, and other types of relevant data related to the individual from various data sources.”), and
wherein selecting an at least one communication channel comprises selecting a communication channel targeting the individual user's customer type (i.e. selecting digital content to target specific demographic)  (Wasserman: Col. 13 Lines 29-40 “For example, if the vehicle and individual data retrieved in 202 indicates that the vehicles approaching a certain roadside display contain a large proportion of teenage occupants, then a targeted advertisement may be selected to appeal to that demographic. Similarly, if the retrieved data indicates that the approaching individuals include large proportions of individuals from certain economic categories, demographic characteristics (e.g., age ranges, marital statuses, children, etc.), educational or occupational characteristics, previous purchasing histories, or other characteristics, then the digital advertisements selected in step 204 may be targeted to those characteristics.”).

With respect to Claim 8:
Wasserman teaches:
The method of claim 1 wherein the central processing unit associated with the vehicle is included within: the vehicle, or an electronic device connected to the vehicle (i.e. usage information is retrieved from vehicle diagnostic systems and from the mobile phone connected to vehicle) (Wasserman: Col. 9 Lines 36-43 “In other examples, one or more on-board vehicle computing devices, such as vehicle console computing systems, vehicle navigation systems, vehicle diagnostic systems, vehicle telematics devices, and the personal mobile devices of drivers and passengers in the vehicle, may be used to determine vehicle location, speed, direction, roads/routes being driven, and destination.”).

With respect to Claim 9:
Wasserman teaches:
The method of claim 1 wherein the usage information comprises information related to: systems usage, Journey, maintenance, or the individual user (i.e. mileage/maintenance history, or user information) (Wasserman: Col. 18 Lines 13-30 “In step 212, for each of the users identified in step 211, characteristics associated with the user and or one or more vehicles associated with the user may be retrieved from one or more data sources. For example, the system may retrieve individual characteristics such as demographic data, financial data, insurance data, educational data, family data, personal data, and other types of relevant data related to the individual from various data sources. Additionally, the system may determine one or more vehicles associated with the user and retrieve vehicle characteristics for each vehicle, such as the vehicle's make and model, last recorded mileage, maintenance history, emissions history, estimated value, registered owners, and other insured drivers. The system may store identification information for the user (e.g., user name or mobile number, an email address, a license plate number, a VIN, or other identifiers) which may be used to retrieve the individual and vehicle characteristics from the various data sources.”).

With respect to Claim 10:
Wasserman teaches:
The method of claim 1 wherein the educational information comprises information related to: additional features of the vehicle, events, supplementary products, or environments (i.e. notifications include ads for gas/tire shops weather/traffic updates) (Wasserman: Col. 15 Lines 1-10 “In such examples, the digital content determined in step 204 may include an advertisement for a local gas station, tire shop, auto mechanic, or other business, including directions and relevant offers (e.g., "Almost out of gas, take Exit 217," "Oil changes, $19.99," "Free air with any fill-up," etc.). Additional messages determined in step 204 may include customized warnings for drivers and targeted alerts relating to weather, traffic, road conditions, and other potential hazards.”).

With respect to Claim 11:
Wasserman teaches:
The method of claim 1 wherein the electronic communication channel comprises communication by: telecommunication, advertising, or notifications on personal electronic devices (i.e. advertisement is communicated either to roadside display, on-board display, or mobile phone) (Wasserman: Col. 30 Lines 41-53 “In step 406, the digital content determined in step 404 may be displayed on the target devices (at the target times) determined in step 405. Thus, step 406 may be similar or identical to step 205 of FIG. 2A and step 215 of FIG. 2B. Accordingly, as discussed above, the target devices determined in step 405 may be electronic roadside displays as described in step 205. Alternatively or additionally, in step 406, the digital content may be displayed on one or more various computing devices ( e.g., vehicle-based displays, smartphones or tablet computer displays, televisions, home computers, etc.), and may be displayed at different suitable times ( e.g., before, during, or after driving trips) as described in step 215.”).

With respect to Claim 13:
Wasserman teaches:
The method of claim 1 wherein the communicating of the educational information happens on a display of the vehicle (Wasserman: Col. 30 Lines 1-8 “In addition to the determination of the target device(s), step 405 may include the determination of target times at which the determined digital content should be presented on the target devices. For example, if determined digital content for a user is to be displayed via the user's vehicle dashboard display, then the target time for the content may be during a current driving trip, or the next driving trip taken by the user, etc.”).

With respect to Claim 14:
Wasserman teaches:
The method of claim 1 wherein the communicating the educational information through the electronic communication channel further comprises: sending an email to an inbox of the individual user, pushing a notification to an app, or advertising to the user over an online advertisement platform (i.e. sending an email or pushing an advertisement notification to the user via the mobile phone) (Wasserman: Col. 29 Lines 55-60 “In other examples, an individual's email address may be retrieved (e.g., from the individual's mobile device or a data source 300d) and used to transmit an email including the determined content to the user's home computer, work computer, or mobile device, etc.” Furthermore, as cited in Col. 30 Lines 11-17 “On the other hand, if the determined digital content for a user is to be transmitted to the user's personal mobile device (e.g., via SMS or MMS or via an application, such as a telematics software application, installed on the personal mobile device), automated telephone message, email, etc., then the content may be sent anytime.”).

With respect to Claim 16:
Wasserman teaches:
A vehicle comprising the apparatus of claim 15 (i.e. vehicle) (Wasserman: Cols. 4-5 Lines 61-14 “The computing device 101, along with one or more additional devices (e.g., terminals 141 and 151, security and integration hardware 160) may correspond to any of multiple systems or devices described herein, such as content output systems (e.g., digital billboards, roadside signs, and other outdoor digital displays), mobile devices, televisions, set-top boxes, on board vehicle computing systems, intermediary server systems, external data source systems, and the like. These various computing systems may be configured individually or in combination, as described herein, for identifying vehicles approaching electronic displays or particular locations (e.g., residence, parking lot, work location, etc.), retrieving and/or determining various vehicle and individual (e.g., driver or passenger) characteristics of the associated vehicles, retrieving user data ( e.g. calendar or appointment data), retrieving telematics data, and determining digital content or other content for the electronic roadside displays and other display devices, based on the characteristics of the associated vehicles and individuals, the user data, and/or the telematics data.”).

With respect to Claim 17:
Wasserman teaches:
A server comprising the apparatus of claim 15 (i.e. intermediary server systems) (Wasserman: Cols. 4-5 Lines 61-14 “The computing device 101, along with one or more additional devices (e.g., terminals 141 and 151, security and integration hardware 160) may correspond to any of multiple systems or devices described herein, such as content output systems (e.g., digital billboards, roadside signs, and other outdoor digital displays), mobile devices, televisions, set-top boxes, on board vehicle computing systems, intermediary server systems, external data source systems, and the like. These various computing systems may be configured individually or in combination, as described herein, for identifying vehicles approaching electronic displays or particular locations (e.g., residence, parking lot, work location, etc.), retrieving and/or determining various vehicle and individual (e.g., driver or passenger) characteristics of the associated vehicles, retrieving user data ( e.g. calendar or appointment data), retrieving telematics data, and determining digital content or other content for the electronic roadside displays and other display devices, based on the characteristics of the associated vehicles and individuals, the user data, and/or the telematics data.”).

With respect to Claim 18:
Wasserman teaches:
A phone comprising the apparatus of claim 15 (i.e. mobile phone) (Wasserman: Cols. 4-5 Lines 61-14 “The computing device 101, along with one or more additional devices (e.g., terminals 141 and 151, security and integration hardware 160) may correspond to any of multiple systems or devices described herein, such as content output systems (e.g., digital billboards, roadside signs, and other outdoor digital displays), mobile devices, televisions, set-top boxes, on board vehicle computing systems, intermediary server systems, external data source systems, and the like. These various computing systems may be configured individually or in combination, as described herein, for identifying vehicles approaching electronic displays or particular locations (e.g., residence, parking lot, work location, etc.), retrieving and/or determining various vehicle and individual (e.g., driver or passenger) characteristics of the associated vehicles, retrieving user data ( e.g. calendar or appointment data), retrieving telematics data, and determining digital content or other content for the electronic roadside displays and other display devices, based on the characteristics of the associated vehicles and individuals, the user data, and/or the telematics data.”).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman in view of Fields and in further view of U.S. Publication 2016/0358477 to Ansari.

With respect to Claim 6:
Wasserman and Fields do not explicitly disclose the method of claim 1 further comprising: selecting an at least one physical media communication channel; and communicating the education information through at least one physical media communication channel.
However, Ansari further discloses:
selecting an at least one physical media communication channel (i.e. feedback is presented as printout) (Ansari: ¶ [0263] “The method 5100 can include presenting the feedback (e.g., through the display, through a printout, transferring feedback as part of e-mail or a text message, etc.) at 5120. The feedback can be directly related to a driving session as well as is an aggregate analysis of overall driving performance ( e.g., over multiple driving sessions).”); and 
communicating the education information through at least one physical media communication channel (i.e. feedback is presented as printout) (Ansari: ¶ [0263] “The method 5100 can include presenting the feedback (e.g., through the display, through a printout, transferring feedback as part of e-mail or a text message, etc.) at 5120. The feedback can be directly related to a driving session as well as is an aggregate analysis of overall driving performance (e.g., over multiple driving sessions).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ansari’s selecting and communicating the education information via the physical media communication channel to Wasserman’s communicating the educational information through the at least one electronic media communication channel. One of ordinary skill in the art would have been motivated to do in order to allow “The notification can be in any perceivable format.” (Ansari: ¶ [0247]).


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman in view of Fields and in further view of U.S. Patent 7,289,611 to Iggulden.

With respect to Claim 12:
Wasserman and Fields do not explicitly disclose the method of claim 1 wherein: the usage information comprises information on the feature related to the vehicle that a user does not use, and the educational information comprises information on how to use the feature.
However, Iggulden further discloses:
the usage information comprises information on the feature related to the vehicle that a user does not use (i.e. features of the vehicle the user has not used) (Iggulden: Col. 10 Lines 5-12 “Learn & Setup: Interactively learn the various options and settings available in the car. Automatic Tutor: Based on data collected from vehicle, user is prompted to learn about controls/systems that have not yet been set (e.g., "You have not yet set up your Address Book. Would you like assistance?").”), and
the educational information comprises information on how to use the feature (i.e. teaches user how to use new features of the vehicle) (Iggulden: Col. 10 Lines 5-12 “Learn & Setup: Interactively learn the various options and settings available in the car. Automatic Tutor: Based on data collected from vehicle, user is prompted to learn about controls/systems that have not yet been set (e.g., "You have not yet set up your Address Book. Would you like assistance?").”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Iggulden’s usage information comprises information related to new features of the vehicle and how to use said new feature to Wasserman’s selecting educational information based on the usage information, wherein the educational information comprises information relating to features of the vehicle.  One of ordinary skill in the art would have been motivated to do so because “Typically, drivers must refer to increasingly voluminous owner's manuals to understand the various controls available and learn how to operate them. Naturally, different drivers have different preferences and this can result in a lengthy process of changing settings each time a different driver enters the vehicle. Furthermore, the increased complexity of driver controls is a distraction to the driver and negatively affects traffic safety. Efforts have been made to simplify the driver/vehicle interface.” (Iggulden: Col. 1 Lines 44-54).

Response to Arguments
Applicant’s arguments see pages 7-10 of the Remarks disclosed, filed on 10/12/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-19 have been considered but are not persuasive:
The Applicant asserts “Amended, independent claims 1, 15 and 19 recite a similar method rooted in computer technology, namely educating a consumer about un- or under-utilized features by presenting them with educational information over communication channels that resonate with them. The independent claims recite receiving information from a central processing unit associated with a vehicle, analyzing the information to determine a usage threshold and educational content. When the usage threshold is determined to be exceeded the selected content is then transmitted over an electronic communications channel that is targeted to the user. When the user engages or not with the content through that channel, the usage threshold may be adjusted to better target the user in the future with more useful educational content. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to a vehicle or communications channel, because they solve a vehicle-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings.”  The Examiner respectfully disagrees. Communicating educational information through a communication channel based on usage information about a user’s vehicle is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving usage information relating to a feature of a vehicle; analyzing the usage information to by setting a usage threshold relating to a feature of the vehicle, adjusting the usage threshold based on previous education information, and determining if the received information exceeds a usage threshold; selecting educational information when the usage threshold is exceeded; selecting at least one communication channel; and communicating the educational information through the at least one communication channel. The central processing unit associated with the vehicle is merely a generic computing device performing well-known computer functions such as receiving usage information and analyzing usage information according to a threshold in order to perform the abstract idea.  Therefore, the rejection(s) of claim(s) 1 and 6-19 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Examiner recommends amending the claims to incorporate dependent claim 6 into independent claims 1, 15, and 19 in order to overcome the 35 U.S.C. § 101. Dependent claim 6 further recites wherein the educational information is transformed from an electronic media to a physical media by selecting a physical media communication channel and communicating the educational information through the physical media communication channel. Such recitation would integrate the claims into a practical application because it is Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c).
Applicant’s arguments see pages 11-13 of the Remarks disclosed, filed on 10/12/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-11 and 13-19 over Wasserman in view of Fields and the rejection on claim 12 in further view of Iggulden have been considered but are not persuasive: 
The Applicant asserts “First, thresholds, as disclosed by Fields, may be determined based on characteristics of a vehicle's operation or environment. For example, Fields discloses that "[t]he alert threshold distance may depend upon the speed of the vehicle 108 and/or the speed of the pedestrian" (Fields: col 64, Ins 45-46). Thresholds are then used to "generate the indication of a trigger event" (Id. col 38, In 67). Fields does suggest adjusting thresholds, stating that "[a]ny distance or other thresholds described herein may also be similarly adjusted based upon such considerations" (Id. col 22, Ins 59-61). Although, what "such considerations" denotes is not explicitly recited nor obvious to a POSA…What is obvious is that Fields does not teach or suggest updating usage thresholds based on previous educational information targeted to the individual user. This is, firstly, because educational information is not recited nor envisioned by Fields. Secondly, the determining or updating of thresholds in Fields is only ever described as resulting from conditions present in or around the vehicle. The considerations for adjusting thresholds in Fields cannot be described or interpreted as including "educational information." Nor can adjusting usage thresholds be based on information "targeted to the individual user" as required by the independent claims. This is because all thresholds in Fields are based on conditions passively experience by the vehicle in its environment, not targeted at the user of the vehicle.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to Col. 43 Lines 57-67 of the Fields reference; “This may include comparing current vehicle-usage profiles with older vehicle-usage profiles containing data prior to the update. For example, if an update to the vehicle-usage profile reveals that a higher-risk driver now drives the vehicle 108 fewer miles, a discount in proportion to the decreased risk may be determined. Some updates may include not changing any aspects of the insurance policy, such as when a change in risk levels associated with vehicle operation are below a threshold for updating the insurance policy. Such thresholds may be used to avoid frequent changes of de minimis value.” Furthermore, as cited in Col. 54 Lines 61-67 “Such driving events may be events indicative of improper driving behavior and/or prohibited vehicle usage. Based upon the identified driving events, a notification or report may be generated regarding operation of the vehicle 108 (block 1408). The notification or report may then be transmitted to an interested party, such as a vehicle owner (block 1410).”). It is clear from the disclosure above that the thresholds are set for speed limits in order to determine at risk driving behavior and to notify the user of that via an alert. The Examiner would also like to refer the Applicant to Col. 60 Lines 31-48 of the Fields reference; “Alternatively, the evaluation may be used to update a profile or score associated with the target vehicle 202.1 and/or a driver thereof, such as by adjusting a weighted score or adjusting a level included within the profile. In further embodiments, the evaluation or profile may be used to warn other drivers and/or to determine or adjust an insurance policy. For example, an insurance policy associated with the target vehicle 202.1 or the evaluated driver thereof may be revised based upon evaluations by other drivers ( e.g., a discount may be received for numerous positive evaluations or a discount may be rescinded for numerous negative evaluations by other drivers). Such revisions may include changes to risk ratings, coverage amounts, coverage options, deductibles, premiums, discounts, surcharges, or other aspects of the insurance policy. Such changes may be implemented immediately or upon renewal of the insurance policy.” Furthermore, as cited in Col. 60 Lines 60-66 “When the other vehicle 202 is determined to pose a heightened risk (block 1612), an alert may be presented to the driver of the vehicle 108 to warn the driver to use caution when driving near the other vehicle 202 (block 1614). In some embodiments, the vehicle 108 may further transmit a warning or the evaluation information to other nearby vehicles.” It is clear from the disclosures above that the Fields reference discloses updating a user’s profile of driving behavior wherein the update includes risk level associated with driving behavior which was previously reported by other drivers. Therefore, the rejection(s) of claim(s) 1 and 6-19 under 35 U.S.C. § 103(a) is provided above with updated citations.
Examiner recommends amending the claims to incorporate dependent claim 12 into independent claims 1, 15, and 19 in order to overcome the 35 U.S.C. § 103. Dependent claim 12 further recites that the usage information is related to features of the vehicle that the user does not use and that the educational information includes how to use said feature. Such recitation along with the combination of limitations recited in the independent claims would overcome the Wasserman, Fields, Ansari, and Iggulden references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 19, 2021